          Case 1:18-cv-01724-NONE Document 5 Filed 03/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       DEBORAH JANE MORROW                             District Court No. 1:18-CV-01724-NONE

12                        Plaintiff,                     (Bankruptcy Court No. 08-13656)

13             v.                                        ORDER DIRECTING CLERK OF COURT TO
                                                         CLOSE APPEAL
14       ERA HOME LOANS, et al.

15                        Defendants.

16

17            It has come to the court’s attention that this bankruptcy appeal, noticed December 21,

18   2018, remains open despite not having been perfected. Specifically, on February 28, 2019, the

19   Clerk of Court issued a notice indicating that the record was incomplete and that necessary fees

20   had not been paid. (Doc. No. 3.) Plaintiff/Appellant has taken no action since the issuance of

21   that notice to correct the noted deficiencies.

22            Ninth Circuit Bankruptcy Appellate Panel Rule 8018(a)-2 provides that “[w]hen an

23   appellant fails to file an opening brief timely, or otherwise fails to comply with rules or orders

24   regarding processing the appeal, the [Bankruptcy Appellate Panel or district court1] Clerk, after

25   notice, may enter an order dismissing the appeal. The order dismissing the appeal is subject to

26   reconsideration by the [district court] if a written request for judicial review is received within

27
     1
       Federal Rule of Bankruptcy Procedure 8003(a)(2) empowers the district court clerk to stand in
28   the shoes of the BAP Clerk for purposes of dismissing an appeal.
                                                     1
         Case 1:18-cv-01724-NONE Document 5 Filed 03/22/21 Page 2 of 2


 1   fourteen (14) days of the entry of the order.”2

 2          Notice of the deficiencies has been given by way of the Clerk’s notice of February 28,

 3   2019. Accordingly, pursuant to Ninth Circuit Bankruptcy Appellate Panel Rule 8018(a)-2, the

 4   Clerk of Court is directed to dismiss this appeal without prejudice and to close this case, subject

 5   to reconsideration if a written request for judicial review is received within fourteen (14) days of

 6   the entry of the order.

 7   IT IS SO ORDERED.
 8
         Dated:    March 19, 2021
 9                                                      UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27
     2
       This rule controls appeals from a bankruptcy court to a district court. See Fed. R. Bankr. P.
28   8001(a).
                                                      2
